Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant’s election without traverse of Group I, claims 1-12 and 16 in the reply filed on May 31, 2011 is acknowledged. 
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Claim Status
3.	Claims 1-16 are pending. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03-22-22. Claims 1-12and 16 have been amended. Claims 1-12 and 16 are currently under examination herein.
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brazil on 05/03/2019. It is noted, however, that applicant has not filed a certified copy of the BR 102019 009125-8 application as required by 37 CFR 1.55.

Information Disclosure Statement
5.	The information disclosure statement (IDS) has been considered, initialed and are attached hereto.

Specification
6.	The disclosure is objected to because of the following informalities: 
Paragraph 0028, line 7 contains a grammatical error, “position anterior the capsule”.
Paragraph 0029, line 4 contain a grammatical error, “In region anterior to region” and should be “in a region anterior to the region”.
Paragraph 0034, line 1, recite grammatical error “of” and should be “to”.
Paragraph 0038, line 1 recite grammatical error “located in the test strip” and should be “located on the test strip”. 
Paragraph 00710, line 5 recite grammatical error “in the anterior position in the absorbent pad” and should be “(in the anterior position of the absorbent pad”. Appropriate correction is required.
Paragraph 007, line 5 recite “sample inlet point (10) and paragraph 0071 lines 3-4 recite absorbent pad (10). There are inconsistencies in the specification because the sample inlet point and the absorbent pad have the same item number assign as 10.

Claim Objections
7.	Claims 1-12, and 16 objected to because of the following informalities:
Claims 1-12 and 16 contain parenthetical numbers that appear to refer to elements in various figures of the specification, it is not clear whether the parenthetical subject matter is a positive limitation of the claim.  The number appear to refer to items in a drawing. The parenthetical numbering create confusion with the claim its self.  For example, in claim 3 absorbing pad is recited twice but, contains two different parenetical numerations.
Claim 1, line 3 recite “characterized for comprising”, this is not a conventional U.S. transitional phrase. It is recommended that this phrase be amended to “comprising”. Lines 7-8 recites buffer upstream the test strip and should be upstream of the test strip.  
Claims 2-12, line 1 recite “characterized by” which is not a conventional U.S. transitional phrase.  It is recommended that this phrase be amended to “comprising”.  In line 4, absorbing pad 3 should be the first absorbing pad. Applicant is encouraged to amend the claim to recite the specific designation of each of the limitation of the device (lines 3-4)
Claim 3, line 5 recite grammatical error “achieves” should be “reaches”.
Claim 4 contain grammatical error in line 3 and recite “posterior the capsule” and should be “posterior to the capsule”. Line 4 recite, “anterior the position” and should be anterior to the position”.
Claim 5, line 5 recite grammatical error achieves should be “reaches”.
Claim 7, line 2 recite grammatical error “of” and should be “to”.
Claim 11 contain grammatical error in line 2 and recite “a ligand of a sample” and should be “ligand from a sample”. Line 2 recite “posterior the region” and should be “posterior to the region”.
Claim 16, line 1 recite “characterized for comprising” this is not a conventional U.S. transitional phrase and should be “comprising”.  Line 1 recites “a kit of” and should be “a kit for “. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recite the limitation “a first absorbing pad (3) positioned over the test strip, upstream thereof; a second absorbing pad (4) positioned over the test strip (2), downstream thereof”. It’s unclear where the first and second absorbing pad is position upstream and downstream of.  The claim recites the limitation in line 10 “the capillary-tube-shaped structure” and in line 15 “a capillary shaped structure”.  In addition, lines 5-6 recite “a first absorbing pad (3)…a second absorbing pad(4)”  and lines 11 and 19 recite “ the absorbing pad”.  There is insufficient antecedent basis for these limitations in the claim because the claim contains no earlier recitation or limitation of “a capillary shaped structure” and  “the absorbent pad”, and it is unclear as to what element the limitation was referencing.
The claim recites “wherein compressing the movable cover (9) causes the spear-shaped structure (6) to press the capsule (5) containing buffer, such that said capsule (5) is disrupted, pouring the buffer solution over the absorbing pad (3) located upstream the test strip (2)”. It is uncertain how the buffer from the capsule is poured over absorbing pad (3) when disrupted by the spear shaped structure based on the current recitation. The capsule is not recited as touching the test strip in any way directly or indirectly nor is it recited as being positioned over the absorbent pad. The relationship between the absorbing pad, test strip, and capsule is unclear. 
The claim recites “wherein compressing the movable cover (9) promotes capillary-tube-shaped structure closure (8)”. It is unclear how the cover is positioned or made such that it promotes capillary tube-shaped structure closure. Claim 2-12 and 16 are similarly indefinite because they are dependent on claim 1. 
Claim 2 recite “compressing the movable cover (9) over the spear-shaped structure (6), causing the buffer contained in the capsule (5) to be poured in a controlled manner over the absorbing pad (3) located upstream the test strip (2)”. Like in claim 1, claim 2 is unclear as to how the buffer from the capsule can be poured over absorbing pad 3 when disrupted. The position of the capsule is unclear and the capsule is not recited as contacting the test strip in any way directly or indirectly nor is it recited as being positioned over the absorbent pad. Furthermore, the connection between the absorbing pad, test strip, and capsule is unclear. Also, it is unclear how the buffer is poured in a controlled manner over the absorbing pad (3). Applicant has not stated how the pouring is controlled or what structure aides in controlling the fluid that is poured over the test strip. Also, lines 5 recite “the absorbing pad (3) “and there is no earlier recitation or limitation of “an absorbing pad”, therefore there is insufficient antecedent basis for these limitations in the claim and it is unclear as to what element the limitation referenced.  
Claim 3 recites the limitation “the absorbing pad (3)” and “the absorbing pad (4) in lines 2 and 6. There is insufficient antecedent basis for this limitation in the claim. There is no earlier recitation or limitation of “an absorbing pad”, therefore it is unclear as to what element the limitation referenced. 
Claims 3-5 and 9 recites the limitation “the absorbing pad”. There is insufficient antecedent basis for this limitation in the claim. There is no earlier recitation or limitation of “an absorbing pad”, therefore it is unclear as to what element the limitation was making reference.  
Claim 5 recite the “blood sample” and the “sample” which renders the claims indefinite because it is unclear if the recitation of “blood sample” is meant to further define the “sample” or, if the sample that is present is in addition to and separate from the blood sample. In regard to claim 5 it recites “the blood sample is inserted to the capillary-tube-shaped structure (8), by microfluidics, such that, after being completely filled, the sample achieves the absorbing pad (3), and is immediately transferred thereto, causing the capillary-tube-shaped structure (8) to be emptied”. This is confusing because it is unclear if the microfluidics here refers to other structural components such as microfluidic devices or if the claim refers to microfluidic forces.  If the claim intend of claim the later, it is noted that such recitation is a method of using the capillary tube-shaped structure.  A method of use claim does not further limit the device and there is no additional structural imitation that can be added to the capillary tube structure to limit the device. It is inherently known that a capillary tube will perform capillary action and the contents will be completely empty onto absorbent pad (3) preventing backflow as evidenced by Jackson ImmunoResearch Laboratories, INC. (Easthope, E. (2022, August 01). Lateral flow immunoassay: Methodology, applications, and considerations for use. Retrieved November 30, 2022, from https://www.jacksonimmuno.com/secondary-antibody-resource/immuno-techniques/lateral-flow-immunoassay-methodology-applications-and-considerations-for-use/).
Claim 7 recite “after transferring the blood sample of the capillary-tube-shaped structure (8) to the absorbing pad (3) the capillary-tube-shaped structure (8) emptying occurs, preventing transferring additional blood sample volume “similarly like claim 5 this is a method of use claim.  A method of use claim does not additional limit the device and there is no other structural limitation that can be added to the capillary tube structure to limit the device. It is inherently known that a capillary tube will perform capillary action and the contents will be completely empty onto absorbent pad (3) preventing backflow as evidenced by Jackson ImmunoResearch Laboratories, INC. (Easthope, E. (2022, August 01). Lateral flow immunoassay: Methodology, applications, and considerations for use. Retrieved November 30, 2022, from https://www.jacksonimmuno.com/secondary-antibody-resource/immuno-techniques/lateral-flow-immunoassay-methodology-applications-and-considerations-for-use/). In addition, the claim recite “preventing transferring additional blood sample volume” which is indefinite because it is unclear whether additional blood volume is prevented from transferring to the capillary tube-shaped structure or to the absorbing pad (3). 
Claim 12 recite the limitation “the capillary blood sample” in line 3. There is insufficient antecedent basis for this limitation in the claim. There is no earlier recitation or limitation of “a capillary blood sample”, therefore it is unclear as to what element the limitation was referring to.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0001192 Al) in view of and Sajid et al (2015) Designs, formats and applications of lateral flow assay: A literature review. Journal of Saudi Chemical Society, 19(6), 689-705.
 With respect to claim 1, Kelly discloses devices and methods for providing tests for assays of bodily fluids.  Kelly teaches, a device for rapid diagnostic (paragraph 0002) containing a bottom face recessing a test strip (paragraph 0105), a buffer sachet containing buffer upstream the test strip (paragraph 0103 and figure 24), a blade or sharpened projection to pierce the buffer sachet is located near the front of the buffer sachet (paragraph 0138), a top face (paragraph 0099) having a fluid collection element to be filled with a blood sample (paragraph 0102)  located over the test material (paragraph 0102), and that is fitted to the bottom face (paragraph 0099) forming an assembly containing an inner cavity isolated from external environment (figure 24 and 25).
 The reference also teaches a solution delivery actuator that is in the form of a slide. The solution delivery actuator is integrated to the top face which is then connected to the bottom face of the device upstream the fluid collection element when the solution delivery actuator is compressed (paragraph 0103, figure 25-26). Kelly teaches when compressing the movable solution delivery actuator this promote closure of the fluid collection element wherein the blade or sharpened projection (paragraph 0138) presses and disrupt the buffer sachet and pours the solution over the fluid retention material (0103) located upstream the test strip (paragraph 0103,) going through entire test strip.  
Kelly differs from instant claim 1 in failing to teach the specific reagents on the test strip.  However, Kelly does specifically teach that the device is appropriate for any kind of chemical, biochemical, microbiological, genetic biological or other test which may be performed using the device and is suitably modified to meet the particular requirements of those test (paragraph 0067).
Sajid describes an overview of the latest research involving the use of lateral flow assay for qualitative and quantitative analysis in different areas.  See abstract.  Sajid teaches competitive format with two layouts. In the first layout, solution containing target analyte is applied onto the sample application pad and prefixed labeled biomolecule (antibody/aptamer) conjugate gets hydrated and starts flowing with moving liquid. Test line contains pre-immobilized antigen (same analyte to be detected) which binds specifically to label conjugate. Control line contains pre-immobilized secondary antibody which has the ability to bind with labeled antibody conjugate. Antigen in the sample solution and the one which is immobilized at test line of strip compete to bind with labeled conjugate. In another layout, labeled analyte conjugate is dispensed at conjugate pad while a primary antibody to analyte is dispensed at test line. After application of analyte solution, a competition takes place between analyte and labeled analyte to bind with primary antibody at test line. See 2.2 Competitive format and Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test strip of Kelly using the assay format taught by Sajid because Kelly teaches their device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches well known competitive assay format using immobilized antigens as the competitive species against antigens from a sample.  A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using the reagents taught by Sajid because these assay formats are well known and conventional.

With regard to claim 2, Kelly teaches that the solution delivery actuator disrupts the buffer sachet containing buffer by compressing the movable solution delivery actuator over the blade or sharpened projection (paragraph 0138) causing the buffer to be poured in a controlled manner (paragraph 0011) over the fluid sample retention material (paragraph 0103, 0104). Kelly also teaches that the buffer is located upstream the test strip as shown in and is release in a region anterior to the position of where the sample is deposited (see Figure 34, paragraphs (0125, 0126).

Regarding claim 3, Kelly teaches that the buffer poured in the fluid retention material and over the test strip pushes the components of the blood sample throughout the test strip. Kelly teaches a sample of the bodily fluid is placed on the test component, and a quantity of test fluid is discharged from said reservoir onto the test component, the discharge being either before or after the sample is placed on the test component, so that the test component can thereby conduct the test (paragraph 0110).
Kelly differs from instant claim 3 in failing to teach the assembly formed by the buffer and the components of the blood going through the entire test strip. It does not teach that the assembly formed passes though the regions containing the reagents on the test strip, until it runs to the absorbing pad downstream the test strip.
Sajid teaches the components of lateral flow assay comprising a sample application pad, conjugate pad, nitrocellulose membrane and adsorption pad. Sajid teaches that the nitrocellulose membrane contains test and control lines (paragraph 1). Sajid teaches solution containing target analyte is applied onto the sample application pad and prefixed labeled biomolecule (antibody/aptamer) conjugate gets hydrated and starts flowing with moving liquid. When liquid sample reaches at the test line, pre-immobilized antigen will bind to the labeled conjugate in case target analyte in sample solution is absent or present in such a low quantity that some sites of labeled antibody conjugate were vacant. Antigen in the sample solution and the one which is immobilized at test line of strip compete to bind with labeled conjugate (paragraph 2.2) and to the end of the test strip (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to test strip taught Kelly using the assay format taught by Sajid because Kelly teaches their device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches well known competitive assay format using solution containing target analyte applied onto the sample application pad and prefixed labeled biomolecule (antibody/aptamer) conjugate that gets hydrated and starts flowing with moving liquid downstream the test strip. A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using the reagents taught by Sajid because these assay formats are well known and conventional.

Regarding claim 4, Kelly teaches fluid collection element is located over the fluid retention material (paragraph 0102, line 5-17). Kelly teach that the fluid collection element is in direct contact with the fluid retention material (0076) in a position behind the buffer sachet and near the front of a portion of the test strip ( See figure 32).
Kelly differs in that it does not teach that the test strip contains test region and a positive control ligand of reaction.
Sajid teaches that the nitrocellulose membrane is further divided into test and control lines (paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to test strip taught Kelly by including the test and control lines such as taught by Sajid because Kelly teaches their lateral flow device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches well known competitive assay format using a test membrane that contains a control line and test line.  A skilled artisan would have had a reasonable expectancy of success in modifying the test strip taught by Kelly using the reagents taught by Sajid because it provides results of the lateral flow assay.

Regarding claim 5, Kelly teaches blood sample is inserted into the fluid collection element which can be in the form of a capillary tube and it is adapted to retain and deposit quantifiable amounts of fluid onto fluid sample retention material (paragraph 0102).
Kelly differs from the instant claim fails teach the blood sample inserted into the fluid collection element by microfluidics. 
Sajid teaches that the concepts of point of care testing has led to development of a variety of microfluidic device and they can be divided based on their working principles i.e. capillary driven (include LFA strips), pressure driven, centrifugal, electrokinetic and acoustic (paragraph 7). Sajid teaches that liquid samples such as blood can be directly employed to lateral flow assay or other microfluidic devices. but a labor extensive sample preparation may be required in case of highly viscous, solid and complex biological samples (paragraph 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to fluid collection element taught by Kelly by adding microfluidic devices taught by Sajid because Kelly teaches their lateral flow device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches what is inherently known of well-known competitive assay format using immobilized antigens as the competitive species against antigens from a sample. A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using microfluidics taught by Sajid because lateral flow devices are among first commercialized microfluidic based point of care testing and these devices are being used for qualitative and quantitative analysis for a variety of analytes.

Regarding claim 6, Kelly teaches the fluid collection element is able to hold the retain and deposit quantifiable amounts of fluid, to run the rapid test of the device (paragraph 0102).
Kelly differs from instant claim 6 in failing to teach the specific reagents on the test strip.  However, Kelly does specifically teach that the device is appropriate for any kind of chemical, biochemical, microbiological, genetic biological or other test which may be performed using the device and is suitably modified to meet the particular requirements of those test (see 0067).
Sajid describes an overview of the latest research involving the use of lateral flow assay for qualitative and quantitative analysis in different areas.  See abstract.  Sajid teaches competitive format with two layouts. In the first layout, solution containing target analyte is applied onto the sample application pad and prefixed labeled biomolecule (antibody/aptamer) conjugate gets hydrated and starts flowing with moving liquid. Test line contains pre-immobilized antigen (same analyte to be detected) which binds specifically to label conjugate. Control line contains pre-immobilized secondary antibody which has the ability to bind with labeled antibody conjugate. Antigen in the sample solution and the one which is immobilized at test line of strip compete to bind with labeled conjugate. In another layout, labeled analyte conjugate is dispensed at conjugate pad while a primary antibody to analyte is dispensed at test line. After application of analyte solution, a competition takes place between analyte and labeled analyte to bind with primary antibody at test line. See 2.2 Competitive format and Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test strip of Kelly using the assay format taught by Sajid because Kelly teaches their device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches well known competitive assay format using immobilized antigens as the competitive species against antigens from a sample.  A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using the reagents taught by Sajid because these assay formats are well known and conventional.

Regarding claim 7, Kelly teaches the device according to claim 7.  Kelly teaches that after transferring the blood sample from the fluid collection element to the fluid sample retention material, emptying occurs (paragraph 0102) preventing transferring additional blood sample volume to the absorbing pad.
 Kelly differs from the instant claim 7 in failing to teach that when the blood sample is emptied on the fluid sample retention material additional volume is prevented from transferring to the absorbing pad.
Sajid teaches that the sample pad should be capable of transportation of the sample in a smooth, continuous and, homogenous manner (paragraph 1) using a low sample volume (paragraph 9). Sajid also teaches that the absorbent pad prevents black flow once the sample is emptied on the pad (paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test strip of Kelly using the assay format taught by Sajid because Kelly teaches their device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches well known competitive assay format using immobilized antigens as the competitive species against antigens from a sample.  A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using the components found in lateral flow assay taught by Sajid because using the pads to preventing transferring additional blood sample volume is well known and conventional. In addition, the absorbent capacity to hold liquid can play an important role in results of assay.

Regarding claim 8, Kelly teaches a test strip. 
Kelly differs from the instant claim 8 in failing to teach the test strip is a nitrocellulose membrane strip.
Sajid teaches that LFA is performed over a strip, different parts of which are assembled on a plastic backing. These parts are sample application pad, conjugate pad, nitrocellulose membrane and adsorption pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to test strip taught by Kelly the nitrocellulose membrane taught by Sajid because Kelly teaches their lateral flow device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches well known competitive assay format using immobilized antigens as the competitive species against antigens from a sample.  A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using the reagents taught by Sajid because nitrocellulose membranes are easy to use, inexpensive, and offer high affinity for proteins and other biomolecules.

Regarding claim 10, Kelly teaches in figures 22, 23, 25, and 26 that the fluid collection element (156) where the sample is applied is exposed to the environment when the upper cross bar or the solution delivery actuator is not actuated. Kelly teaches that when the upper cross bar or the solution delivery actuator slides into place it disrupts the buffer sachet as well as covers the fluid collection element and the inner portion is isolated from the external environment it located over the fluid collection element and causing the fluid collection element structure closure (shown in Fig 25 and 26, and paragraphs 0102, 0103). 

Regarding claim 11, Kelly teaches a test strip and that it is merely conventional and any form or shape of test component may be used (0067).
Kelly differs from instant claim 11 in failing to teach that an antigen from a sample located on the test strip resembles antigens fixed to the test strip in a portion behind of the region receiving the blood sample from the fluid collection element. 
Sajid teaches a conventional test strip that contains a test line. Sajid teaches a test line that contains pre-immobilized antigen (same analyte to be detected) which binds specifically to label conjugate. (see 2.2 Competitive format and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test strip taught Kelly by using the assay format and reagents on the test strip taught by Sajid because Kelly teaches their device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of a lateral flow assay and Sajid teaches well known competitive assay format using solution containing target analyte applied onto the sample application pad and prefixed labeled biomolecule (antibody/aptamer) conjugate that gets hydrated and starts flowing with moving liquid downstream the test strip. A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using a test line that contains pre-immobilized antigen (same analyte to be detected) which binds specifically to label conjugate taught by Sajid because these assay formats are well known and conventional.

Regarding claim 12, Kelly teaches a test strip and that it is merely conventional and any form or shape of test component may be used (0067).
Kelly differs from instant claim 12 in failing to teach that the antigens present on the test strip are complementary to one or more antibody present in the blood sample. 
Sajid teaches the test line contains pre-immobilized antigen (same analyte to be detected) which binds specifically to label conjugate (paragraph 2.1). Sajid also teaches antigens that bind to their complementary antibody and the affinity of any antibody toward corresponding antigen is a concentration dependent factor because of immune response between (see paragraph 3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test strip taught Kelly by using the assay format and reagents on the test strip taught by Sajid because Kelly teaches their device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of a lateral flow assay and Sajid teaches well known competitive assay format using solution containing target analyte applied onto the sample application pad and prefixed labeled biomolecule (antibody/aptamer) conjugate that gets hydrated and starts flowing with moving liquid downstream the test strip. A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using a test line that contains pre-immobilized antigen (same analyte to be detected) which are complementary to antibody in samples and binds specifically to label conjugate taught by Sajid because these assay formats are well known and conventional.

Regarding to claim 16, In claim 16, the instruction of use from a kit and is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. The instructions are for intended use, but the claim is directed to the kit. The instruction does not get patentable weight. See MPEP 2112.01. The reference teaches that the kit can comprise of 
a device for rapid diagnostic, hard cover case, a removable lancing system, an alcohol swab, and dry wipe locator a blood collection window, a lateral flow test strip,  a results window, solution delivery actuator,  and an adhesive bandage locator ( Paragraph 0085). Kelly teaches a device containing a bottom face recessing a test strip (paragraph 0105, lines 7-10), a buffer sachet containing buffer upstream the test strip (paragraph 0103 and figure 24), a blade or sharpened projection to pierce the buffer sachet is located near the front of the buffer sachet (paragraph 0138, lines 1-5), a top face (paragraph 0099) having a fluid collection element to be filled with a blood sample (paragraph 0102)  located over the test material (paragraph 0102, line 5-17), and that is fitted to the bottom face (paragraph 0099) forming an assembly containing an inner cavity isolated from external environment (figure 24 and 25).
 The reference also teaches a solution delivery actuator that is in the form of a slide. The solution delivery actuator is integrated to the top face which is then connected to the bottom face of the device upstream the fluid collection element when the solution delivery actuator is compressed (paragraph 0103, figure 25-26). Kelly teaches when compressing the movable solution delivery actuator this promote closure of the fluid collection element wherein the blade or sharpened projection (0138) presses and disrupt the buffer sachet and pours the solution over the fluid retention material (0103) located upstream the test strip (0103,) going through entire test strip.  
Kelly differs from instant claim 16 in failing to teach the specific reagents on the test strip.  However, Kelly does specifically teach that the device is appropriate for any kind of chemical, biochemical, microbiological, genetic biological or other test which may be performed using the device and is suitably modified to meet the particular requirements of those test (see [0067]).
  Sajid teaches competitive format with two layouts. In the first layout, solution containing target analyte is applied onto the sample application pad and prefixed labeled biomolecule (antibody/aptamer) conjugate gets hydrated and starts flowing with moving liquid. Test line contains pre-immobilized antigen (same analyte to be detected) which binds specifically to label conjugate. Control line contains pre-immobilized secondary antibody which has the ability to bind with labeled antibody conjugate. Antigen in the sample solution and the one which is immobilized at test line of strip compete to bind with labeled conjugate. In another layout, labeled analyte conjugate is dispensed at conjugate pad while a primary antibody to analyte is dispensed at test line. After application of analyte solution, a competition takes place between analyte and labeled analyte to bind with primary antibody at test line.  See 2.2 Competitive format and Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test strip of Kelly using the assay format taught by Sajid because Kelly teaches their device is generic to any type of assay and specifically teaches any modifications may be made as necessary to meet the particular requirements of an assay and Sajid teaches well known competitive assay format using immobilized antigens as the competitive species against antigens from a sample.  A skilled artisan would have had a reasonable expectation of success in modifying the test strip taught by Kelly using the reagents taught by Sajid because these assay formats are well known and conventional.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0001192 Al) in view of and Sajid et al (2015) Designs, formats and applications of lateral flow assay: A literature review. Journal of Saudi Chemical Society, 19(6), 689-705 as applied to claim 1 above, and further in view of Shi (WO 2018/163109 Al).
With respect to claim 9, Kelly and Sajid are described above. Kelly in view of Sajid teach a device according to claim 1. Kelly teaches that the fluid collection elements on the top face of the device is described as a fluid collection window, allowing to see the blood sample entry inside the device (0102).
Kelly in view of Sajid differ from the instant claim in failing to teach the bottom face of the device has a transparent material, allowing to see the buffer inside the device, from the sample entry to its absorption by the fluid retention material.
Shi describes a fluid collection unit comprising: a receptacle for passively collecting a fluid sample; and a fluid flow path in fluid communication with the receptacle, the fluid flow path passing through the unit for directing the fluid sample from the receptacle to an opposing end of the unit (see abstract). Shi teaches a lateral flow device that is completely transparent (0082 paragraph, line 25-28).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rapid diagnostic device taught by Kelly by combining the transparent material there by improving it and making it completely transparent because the enhancement of the device expands the option for reading the device by machine or visually (0082, lines 25-28).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONDINE D EKEN whose telephone number is (571)272-8253. The examiner can normally be reached 7:30am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ONDINE DJONKAM EKEN/Examiner, Art Unit 1678                                                                                                                                                                                                        December 5, 2022


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        December 6, 2022